Case 1:19-cv-05274-RPK-SMG Document 26 Filed 10/09/20 Page 1 of 1 PageID #: 78




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X

ANGELINA PIVARNICK,
                                                                     19 Civ. 5274 (RPK) (SMG)
                             Plaintiff,

              - against -
                                                                     NOTICE OF
THE CITY NEW YORK and                                                VOLUNTARY DISMISSAL
JONATHAN SCHECHTER,
                    Defendants.

 -----------------------------------X

        PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff

 Angelina Pivarnick voluntarily dismisses this Action against Defendant Jonathan Schechter. This

 dismissal is without prejudice.


 Dated: New York, New York
        October 9, 2020

                                                     THE LAW OFFICE OF
                                                     KEVIN MINTZER, P.C.

                                               By:
                                                     Kevin Mintzer
                                                     1350 Broadway, Suite 1400
                                                     New York, New York 10018
                                                     Tel: (646) 843-8180
                                                     Fax: 646-478-9768
                                                     km@mintzerfirm.com

                                                     HARRISON, HARRISON &
                                                     ASSOCIATES, LTD

                                                     By: David Harrison
                                                     110 State Highway 35, Suite 10 Red Bank,
                                                     New Jersey 07701
                                                     Tel: (718)799-9111
                                                     dharrison@nynjemploymentlaw.com

                                                     Attorneys for Plaintiff Angelina Pivarnick
